Case 4:18-cv-12751-MFL-APP ECF No. 16 filed 09/03/19          PageID.86    Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

LAKAIYA HARRIS,

        Plaintiff,                                       Case No. 18-cv-12751
                                                         Hon. Matthew F. Leitman
v.

PERFECTING CHURCH d/b/a Perfecting
Church Corporation and MARVIN L.
WINANS,

     Defendants.
__________________________________________________________________/
 STIPULATION TO EXTEND THE DATE FOR COMPLETION OF FACT
  DISCOVERY FROM AUGUST 9, 2019 TO OCTOBER 9, 2019 AND TO
  EXTEND THE DATE FOR FILING DISPOSITIVE MOTIONS FROM
            OCTOBER 9, 2019 TO NOVEMBER 9, 2019

        Plaintiff LAKAIYA HARRIS (“Plaintiff”) and Defendants PERFECTING

CHURCH d/b/a Perfecting Church Corporation and MARVIN L. WINANS

(“Defendants”), by and through their respective counsel, hereby jointly move and

for an extension of the date for completion of fact discovery from August 9, 2019

until October 9, 2019.

        The factual bases for this request are as follows:

        1.     This is a civil action seeking relief under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., the Michigan Workforce Opportunity Act



                                            1
221516515.1
Case 4:18-cv-12751-MFL-APP ECF No. 16 filed 09/03/19         PageID.87   Page 2 of 5




(“WOWA”), Mich. Comp. Laws § 408.411 et seq., and the Michigan Elliott Larsen

Civil Rights Act (“ELCRA”), Mich. Comp. Laws § 37.2101 et seq.

        2.    This action was commenced on September 5, 2018 (ECF No. 1).

        3.    Defendants answered the complaint on October 26, 2018 (ECF No. 2).

        4.    On January 4, 2019 the Court issued a Case Management Requirements

and Scheduling Order which, inter alia, set June 7, 2019 as the date for completion

of fact discovery.

        5.    On April 23, 2019, Plaintiff filed a Joint Motion to Extend Fact

Discovery (ECF 13). The motion contained detailed information regarding the basis

for the request.

        6.    On April 29, 2019, the Court issued a Stipulated Order Extending the

Date for Completion of Fact Discovery from June 7, 2019 to August 9, 2019.

        7.    On May 14, 2019, Plaintiff furnished responses to the Defendants’ First

Request for Production of Documents and Interrogatories.

        8.    On May 21, 2019, Plaintiff served Plaintiff’s First Request for

Production of Documents and Interrogatories upon counsel for Defendants.

        9.    On July 10, 2019, Defendants furnished Responses to Plaintiff’s First

Request for Production of Documents and Interrogatories.




                                          2
221516515.1
Case 4:18-cv-12751-MFL-APP ECF No. 16 filed 09/03/19         PageID.88    Page 3 of 5




        10.   On July 13, 2019, Plaintiff received Defendants’ Responses to

Plaintiff’s First Request for Production of Documents and Interrogatories to

Defendant, via USPS First Class Mail.

        11.   Thereafter, the parties have engaged in good faith to resolve a number

of discovery-related issues. This effort is ongoing.

        12.   In order to resolve the discovery issues without court intervention and

to schedule the appropriate depositions in this case, the parties request an extension

of fact discovery from August 9, 2019 until October 9, 2019.

        13.   The extension of fact discovery from August 9, 2019 until October 9,

2019 will not affect the final pretrial conference, or trial dates. However, it will

require an extension of the date for filing dispositive motions from October 9, 2019

to November 9, 2019.

        14.   For the foregoing reasons, the Parties request that the Court So-Order

this stipulation to extend the date for completion of fact discovery from August 9,

2019 to October 9, 2019 and to extend the date for filing dispositive motions from

October 9, 2019 to November 9, 2019.




                                          3
221516515.1
Case 4:18-cv-12751-MFL-APP ECF No. 16 filed 09/03/19   PageID.89   Page 4 of 5




Dated:        August 2, 2019

                                  /s/Steven John Moser
                                  MOSER LAW FIRM, P.C.
                                  Attorneys for Plaintiff
                                  3 School Street
                                  Suite 207B
                                  Glen Cove, New York 11542
                                  Phone: (516) 671-1150
                                  Fax: (516) 882-5420
                                  smoser@moseremploymentlaw.com


                                  /s/ Jack W. Schulz
                                  SCHULZ GOTHAM PLC
                                  Attorney for Plaintiff
                                  PO Box 44855
                                  Detroit, MI 48244
                                  (313) 652-1906
                                  jackwschulz@gmail.com
                                  egotham@schulzgotham.com


                                  /s/Reginald Turner
                                  CLARK HILL PLC
                                  Attorneys for Defendants
                                  500 Woodward Avenue, Suite 3500
                                  Detroit, Michigan 48226
                                  (313) 965-8356
                                  rturner@clarkhill.com




                                     4
221516515.1
Case 4:18-cv-12751-MFL-APP ECF No. 16 filed 09/03/19       PageID.90    Page 5 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LAKAIYA HARRIS,

        Plaintiff,                                    Case No. 18-cv-12751
                                                      Hon. Matthew F. Leitman
v.

PERFECTING CHURCH d/b/a Perfecting
Church Corporation and MARVIN L.
WINANS,

     Defendants.
__________________________________________________________________/

      ORDER EXTENDING THE DATE FOR COMPLETION OF FACT
          DISCOVERY AND FILING DISPOSITIVE MOTIONS

        IT IS HEREBY ORDERED that Parties’ deadline for the completion of fact

discovery set forth in this Court’s April 29, 2019 Stipulated Order will be extended

from August 9, 2019 to October 9, 2019 and that the date for filing dispositive

motions will be extended from October 9, 2019 to November 9, 2019.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: September 3, 2019




                                         5
221516515.1
